Citation Nr: 1032997	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-20 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include 
borderline personality disorder, anxiety disorder, suicidal 
behavior, depression, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to April 
1989.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Newark, New 
Jersey, Department of Veterans Affairs (VA) Regional (RO), which 
denied service connection for borderline personality disorder, 
claimed as anxiety disorder, suicidal behavior, depression, and 
PTSD.  

In January 2010, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  During the hearing the Veteran waived 
initial RO consideration of the new evidence submitted in 
conjunction with hearing.  38 C.F.R. § 20.1304(c) (2009).  

In June 2010, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.  

2.  The competent medical evidence of record shows that the 
Veteran was determined to have a personality disorder; however, a 
personality disorder is not a disability for VA compensation 
purposes.  

3.  There is no competent evidence which shows that the Veteran 
had an acquired psychiatric disorder while in service, that a 
psychosis manifested to a compensable degree within one year 
following the Veteran's separation from active military service, 
or that any current psychiatric disorder is related to the 
Veteran's service.  


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the meaning 
of applicable legislation providing VA disability compensation 
benefits for which service connection may be granted.  38 C.F.R. 
§§ 3.159, 3.303, 4.9, 4.127 (2009).  

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service, nor may a psychosis be presumed to have 
been incurred as a result of such service.  38 U.S.C.A. §§ 1101, 
1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the July 2006 letter.  In the July 2006 letter, VA 
informed the Veteran that in order to substantiate a claim for 
service connection, the evidence needed to show she had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the post service disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.  

As to informing the Veteran of which information and evidence she 
was to provide to VA and which information and evidence VA would 
attempt to obtain on her behalf, VA informed her it had a duty to 
obtain any records held by any federal agency.  It also informed 
her that on her behalf, VA would make reasonable efforts to 
obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that she could obtain private records himself and 
submit them to VA.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the Court held, among other things, that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the July 
2006 VCAA letter to the Veteran included the type of evidence 
necessary to establish a disability rating and effective date for 
the disability on appeal.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA obtained the Veteran's service treatment records and 
private treatment records dated July 2002 to January 2010.  The 
Veteran was also provided VA examinations in connection with her 
service connection claim.  The examiners reviewed the Veteran's 
medical history, recorded pertinent examination findings, and 
provided conclusions with supportive rationale.  The Board finds 
that the VA examination reports are probative.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Decision  

The Veteran contends that her psychiatric disorder is related to 
her active military service.  During the January 2010 hearing, 
the Veteran testified that she began experiencing suicidal 
thoughts during advanced individual training (AIT) in service.  
She explained that she spoke with the military chaplain, whom 
advised her to leave the military because of her "suicidal 
behavior."  In regards to her claimed PTSD, the Veteran stated 
that she was treated differently than other recruits because of 
her skin color.  She indicated that her drill sergeants would 
spit at her, curse her, and make her do sit-ups and push-ups with 
their foot on her body.  The Veteran contends that service 
connection is warranted for her acquired psychiatric disorder, to 
include borderline personality disorder, anxiety disorder, 
suicidal behavior, depression, and PTSD.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  Service connection for psychosis may be granted 
if manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 
581F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  

The Board notes that term "psychosis" includes the following 
disorders: brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  See 38 
C.F.R. § 3.384 (2009).  

According to the applicable regulations, personality disorders 
are not diseases within the meaning of the legislation 
authorizing disability compensation.  See 38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (2009).  Such a defect cannot be service-connected 
since it is not a disease under the law.  However, if during 
service, there is a superimposed disease; service connection may 
be awarded for the resultant disability.  See VAOPGCPREC 82-90 
(July 18, 1990).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).  

Review of the Veteran's service treatment records reflects no 
complaints, treatment, or diagnosis of a psychiatric disorder.  
However, her personnel records reveal some mental health 
problems.  According to a general counseling form dated April 
1989, the Veteran indicated that she wanted out of the Army 
because she was unable to handle the stress.  She reported 
recurring feelings of anxiety in the military training 
environment, considered going absent without leave (AWOL), and 
experienced suicidal ideation, intent, and plan.  Based upon the 
observations witnessed at the initial counseling session, the 
clinical psychologist diagnosed the Veteran with rule out 
dependent personality disorder and recommended entry level 
separation due to the nature of her problems.  

Post service treatment records reflect treatment and complaints 
for various psychiatric disorders.  Beginning in July 2001, 
private treatment records reflect treatment at a private mental 
facility.  Records show that she was diagnosed with PTSD and 
anxiety in October 2001.  Thereafter, in January 2010, a private 
medical statement notes that the Veteran is receiving treatment 
for dysthymic disorder and PTSD.  

The Board notes that not one of the treatment records mentioned 
above etiologically relates the Veteran's acquired psychiatric 
disorder, to service or any event of service.  The Board finds 
that the January 2010 private medical statement has no probative 
value because while it lists diagnoses of dysthymic disorder and 
PTSD, there is no rationale given for those diagnoses and as such 
provided not bases for making those diagnoses.  A medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation that the 
Board can consider and weigh against contrary opinions.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007). As previously noted, 
following separation from active service, the first documented 
treatment for a psychiatric disorder was seen in 2001, several 
years following separation from active service.  In this regard, 
evidence of a prolonged period without medical complaint, and the 
amount of time that elapsed since military service, can be 
considered as evidence against the claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  

The private medical evidence also notes diagnoses of PTSD.  
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  See 38 C.F.R. § 3.304(f) 
(2009).  The private treatment records show that in July 2001 the 
Veteran reported a history of a diagnosis of PTSD and it was 
indicated that her history included domestic violence and sexual 
and emotional abuse.  While an Axis I diagnosis of PTSD was 
noted, on Axis IV the stressors noted were children with DYFS and 
post domestic abuse.  There is no evidence linking the diagnosis 
rendered by the treatment provider to the Veteran's military 
service.  As noted above the January 2010 private medical 
statement noted a diagnosis of PTSD without provide any rationale 
as to the basis for that diagnosis.  That evidence has been found 
to have no probative value.  As such, the private medical 
treatment records and statement of record are not probative 
regarding a current diagnosis of PTSD linking to service.   To 
the extent those records note psychiatric diagnoses other than 
PTSD, none of that evidence relates those diagnoses to service.

Moreover, no competent evidence of record finds that the 
Veteran's claimed acquired psychiatric disorder is causally 
related to her active military service.  In fact, the VA 
examiners of record reached the opposite conclusion.  In May 
2007, the Veteran was afforded a VA psychiatric examination.  Per 
the May 2007 VA examination report, the examiner took into 
consideration the Veteran's previous medical history, medical 
evaluations, and military service history.  After mental status 
testing, the VA examiner diagnosed her with borderline 
personality disorder due to symptoms of previous parasuicidal or 
self-injurious behavior, a heightened sensitivity to rejection, 
an intolerance of being alone, affective instability as evidenced 
by a myriad of mood states rapidly vacillating from hours to 
days, and interpersonal instability.  

Because there was no indication that the VA examiner reviewed the 
claims file, as there is no discussion or mention of the 
Veteran's in-service initial counseling session in April 1989, 
and more importantly, a January 2010 private medical record 
reports current diagnoses of dysthymic disorder and PTSD, an 
additional VA examination was requested, as reflected in the June 
2010 Board remand.  

As such, in July 2010, the Veteran underwent a second VA 
psychological evaluation to determine her current psychiatric 
disorder.  After reviewing the claims file and eliciting 
military, education, employment, personal, social, and 
psychiatric treatment history from the Veteran, the VA examiner 
diagnosed the Veteran with borderline personality disorder.  The 
examiner explained that the Veteran has a long history of chaotic 
behavior at odds with the environment, unable to follow rules and 
regulations, and has encountered difficulty with discipline and 
other rules of society.  The examiner stated that it became 
apparent through the mental status testing and history from the 
Veteran that her personality disorder "clashed" with the rules 
and regulations and required discipline of the military, which 
led to her receiving an early leave separation due to her actions 
while in service.  The VA examiner opined that the Veteran 
provides clear and convincing evidence that she suffers from 
borderline personality disorder with "no other noted 
diagnoses."  Acknowledging the other psychiatric diagnoses of 
record, the VA examiner concluded that that it is common for 
individuals with borderline personality disorder to manifest 
symptoms of depression, anxiety, and paranoia, but agrees with 
the May 2007 VA examiner's opinion in that the Veteran is only 
suffering from borderline personality disorder.  

Therefore, the Board finds that the July 2010 VA opinion is the 
most probative evidence of record and because that opinion 
concludes that the Veteran's only current diagnosis is a 
personality disorder, service connection is not warranted since 
personality disorders are not disease or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) (2009).  
That VA examiner provided a specific reasoned rational for the 
findings and reviewed the entire record.  Consequently, there is 
no legal basis to grant service connection for this disorder.  
Since the law, rather than the evidence, is dispositive on this 
issue, service connection is not warranted for the Veteran's 
personality disorder.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board acknowledges that the Veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to discuss his current symptomatology and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, 
as discussed fully above, the preponderance of the competent and 
persuasive evidence shows that the Veteran does not have a 
current diagnosis of a psychiatric condition other than a 
personality disorder, for which service connection may not be 
granted.  Therefore, continuity of symptoms may not service as a 
basis of establishing service connection and these contentions 
are probative.   

The Board recognizes the sincerity of the arguments advanced by 
the Veteran and her sister that the claimed acquired psychiatric 
disorder is related to her military service.  However, the 
resolution of issues that involve medical knowledge, such as the 
diagnosis of a disability and the determination of medical 
etiology, requires professional evidence.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  It is true 
that lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 
3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, an 
acquired psychiatric disorder requires specialized training for a 
determination as to diagnosis and causation, and is therefore not 
susceptible of lay opinions on etiology.  Neither the Veteran nor 
her sister has any specialized training in this regard.  Thus, 
the Board rejects their assertions claiming a nexus to service.  

Accordingly, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an acquired psychiatric disorder, to include 
borderline personality disorder, anxiety disorder, suicidal 
behavior, depression, and posttraumatic stress disorder (PTSD) is 
denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


